DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species J (figures 27-28) in the reply filed on June 13, 2022 is acknowledged.  The traversal is on the ground(s) that: search and examination of the entire application can be made without serious burden; in claims 1 and 12, the deflector plate engages the rotatable connector of the brake module in the extended position; and Species F, G, H and I are different views of the same embodiment and Species J and K are different views of the same embodiment.  This is not found persuasive because: assertion of non-burdensome search is unsupported by evidence; the deflector plate engaging the rotatable connector of the brake module in the extended position does not obviate the reasons set for the Election/Restriction Requirement; and if in fact, Species F, G, H and I show the same embodiment, the species restriction between Species F-I is withdrawn and if in fact Species J and K show the same embodiment, the species restriction between Species J and K is withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 13, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (7,789,323).
Nelson et al. disclose a sprinkler comprising:
a sprinkler body 88 (and equivalent);
a brake module secured to the sprinkler body and including a rotatable connector 62 coupled with a brake assembly 60;
a nozzle module 14, 16 cooperable with the sprinkler body and including a nozzle 26;
a deflector plate 22 cooperable with the nozzle module and disposed adjacent the nozzle, the deflector plate being displaceable in the nozzle module between a retracted position (down position) and an extended position (up position), the deflector plate including a stream deflector surface 24, a torque shaft 30, and a connection member 72, wherein the connection member engages the rotatable connector in the extended position;
wherein the connection member comprises a lug (tooth of toothed peripheral edge 72) on a side (up/top side) of the deflector plate facing the rotatable connector;
wherein the rotatable connector comprises at least one notch (tooth of toothed peripheral edge 74), and wherein the lug engages the at least one notch in the extended position;
wherein the connection member comprises a plurality of lugs (teeth of toothed peripheral edge 72) on a side (up/top side) of the deflector plate facing the rotatable connector;
wherein the rotatable connector comprises a plurality of notches (teeth of toothed peripheral edge 74), and wherein the lugs engages the notches in the extended position;
wherein in the retracted position, the connection member is spaced from and disengaged from the rotatable connector (see figure 2);
wherein the rotatable connector comprises a channel (channel of sleeves 36, 64), and wherein the torque shaft is disposed in the channel in the extended position;
wherein the channel is an open channel (in the retracted position);
wherein the channel is a closed channel (in the extended position):
wherein the nozzle module comprises a nozzle top (struts 16) coupled with a nozzle base 14, and wherein the deflector plate is displaceable between the retracted position and the extended position in the nozzle top;
wherein the rotatable connector is positioned so as to act as a stop limit for the deflector plate in the extended position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK